Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
The question involved in this case relates to the proper construction of the Act of Congress granting the sixteenth and thirty-sixth sections of the public lands to the State of California for school purposes, and the statutes of this State providing for the sale thereof, and the application of the proceeds of such sale. Sec. 6 of the Act of Congress of March 3d, 1853, providing for the survey of the public lands in this State, and for other purposes, provides that all the public lands in the State of California, whether surveyed or unsurveyed, “ with the exception of sections sixteen and thirty-six, which shall be and are hereby granted to the State for the purposes of public schools in each township,” and with other exceptions, shall be subject to the preemption laws. The respondent contends that these sections are granted for the purpose of establishing and maintaining public schools in the township where such sections are located, and cannot be used in support of a system of schools common to the whole State. In this "he is clearly mistaken. These terms employed in the Act of Congress are an absolute and unconditional grant of all the sections of the public lands in the State numbered sixteen and thirty-six, for a distinct and specified object and purpose, and that is for the purpose of establishing and maintaining “ public schools in each township ” in the State. Neither the lands nor the proceeds thereof can be used for any other purpose. But Congress did not attempt to impose any conditions or specify or define the mode or manner in which this purpose should be carried into effect. It left that whole subject to the discretion of the Legislature of the State. The grant is made and the purpose specified; that is all. If the Legislature saw fit *530to provide that these lands should be sold, and the proceeds placed in one common school fund, the interest on which should be applied equally to the support of all the common schools in each township in the State, there is nothing in the terms of the grant prohibiting them from so doing, but on the contrary the words employed properly sustain that construction. The “public schools” spoken of are not those of the township in which the particular sections are located, but “ each township;” that is, each township in the State. The intention of Congress evidently was, that these lands should not be employed to sustain schools in particular portions of the State, leaving other portions destitute of such aid, but should be used to sustain a general system of public schools common to the whole State, and extending to “ each township ” in the State.
In the earlier grants by Congress of the sixteenth section for school purposes, they were expressly limited to schools within the township in which the section was located. Before the adoption of our National Constitution, Congress, on the twentieth day of May, 1785, passed an ordinance for ascertaining the mode of disposing of lands in the western territory, on which our present land system is mainly founded. Among other provisions it contains the following : “ There shall be reserved the lot No. 16 of every township, for the maintenance of public schools within the said township.” (1 U. S. Land Laws, 13.) So in the Act of April 30th, 1802, relating to the Territory of Ohio, Sec. 7 granted section number sixteen in every township “ to the inhabitants of such township for the use of schools.” Again, the Act of March 20th, 1804, relating to the Territory of Indiana, reserved section sixteen in each township “ for the support of schools within the same,” and when Ohio and Indiana were admitted into the Union it was proposed by the National Government and accepted by them that “ section sixteen in every, township shall be granted to the inhabitants of such township for the use of schools.” A proposition similar in terms was also made to and accepted by the States of Illinois, Missouri, Alabama, and Arkansas.
, But the grants made in this form were found to operate not only very unequally, some of the sections being valueless while others were of great value, but to cause much difficulty in executing the *531trust. The grants in Ohio and Indiana were directly to “ the inhabitants of the township,” and in Illinois, Alabama, Arkansas, and Missouri, to “ the State, for the use of the inhabitants of such township for the use of schools.” Thus the inhabitants of each township were the holders and owners of either the legal or equitable title to the land, and to a great extent the power of disposing of and controlling the property was vested in them, and not in the State. But most of the later grants have been made directly “ to the State for the use of schools.” Such is the case in the acts relating to the States of Michigan, Wisconsin, Iowa, and Florida. Under these earlier grants it is clear that the sixteenth section, or the proceeds thereof, could only be. used for the support of schools in the township where it was located; but the later grants, including that to this State, leaves the State free to adopt such system upon this subject, to be general in its character, as the Legislature shall deem most beneficial to the people.
The construction we have given to the Act of Congress is further sustained by the terms of Sec. 2 of Art. 9 of the Constitution of this State, which was adopted prior to the passage of the Act of Congress. That section provides that “ the proceeds of all lands that may be granted by the United States to this State for the support of schools, which may be sold and disposed of,” together with other lands and funds, “ shall be and remain a perpetual fund, the interest of which, together with all the rents of the unsold lands, and such other means as the Legislature may provide, shall he inviolably appropriated to the support of common schools, throughout the State.” Congress made the grant directly to the State, knowing that the latter had made it a part of its fundamental law, and therefore adopted, as its fixed and established policy, the equal distribution “throughout the State” of the interest of its common school fund, to be created from these very lands and other means. If the terms of the grant were doubtful, it would be the duty of the Courts to so construe them as, if possible, to make them harmonize and not conflict with the Constitution of the State.
In the exercise of the power thus vested in them by the Act of Congress and the State Constitution, the Legislature of this State, on the twenty-sixth day of April, 1858, passed an act providing for *532the sale of the sixteenth and thirty-sixth sections, and by section fifteen it was provided that all the moneys arising from the sale of these lands should be set apart as a Common School Fund, and that the interest thereof only should be appropriated “ for the support and maintenance of common schools in the township to which the land belonged, from the sale of which the money accrued.” This law established in this State the inequality which necessarily flowed from the earlier grants made by Congress, and its constitutionality may well be doubted. But, by an Act approved April 22d, 1861, and which took effect from and after its passage, the Legislature changed this system, and directed that the interest of the school fund derived from the sale of these sections should be “ appropriated for the support and maintenance of common schools throughout the State.” Thus the inequality was removed, the law made to conform to the requirements of the Constitution, and all portions of the State are equally benefited by the fund derived from these lands. We see no good reason for declaring this clause of the Act of 1861 unconstitutional. ‘ It is clearly in accordance with the terms and the spirit and intent of the Act of Congress making the grant, and with the provisions of the State Constitution. The Act of 1858 was not in the nature of a contract, nor did it confer any vested right to have the interest of the money derived from the sales of these sections perpetually appropriated as therein provided. The Legislature could amend or repeal that law without violating that clause in the FTational and State Constitutions, prohibiting the Legislature from passing a “ law impairing the obligation of contracts.” It was, like other statutes, subject to such modifications and changes as the Legislature might deem necessary and proper to make. The Act of Congress, as we have shown, grants the land directly to the State, and not to the townships, or the inhabitants thereof. The latter have no legal or equitable title to the land, and they have, therefore, no interest or estate to be affected by a change of the law. The Act of 1858 is in no sense a grant of the interest money to the several townships, but merely a provision as to the manner in which certain interest money derived from a certain fund shall be appropriated; and is, like any other law appropriating money, subject to the future control of the Legislature.
*533Under the view we have thus taken of the law, the Court erred in overruling the' demurrer to the complaint, as it should have been sustained.
The judgment is therefore reversed, and the Court below is directed to enter an order sustaining the demurrer.